ud tical alae nil ea it
Neri 6 ts) las oe juke 2 hw 1 1 meta bo A) wate “ary ata ee kw Aw Bk 5S) pe eg ; — Kewdas! ! i ——
7 7 i rn ery a ,

 

01/23/98 FRI 17:51 FAX 910 281 3701 CHASE LENDING +++ GREENSBORO-NC 2034

| .

Poo Te rorsita conc | PES recess 26.00,
ep PRESENTED & RECORDED: 02/02/1998  Ss02FH
: oO DICKIE C. WOOE REGISTER OF REEDS BYsSINK

) BIS PONS = B OFS :

am et eo

Prepered By andl Lp ler

 

 

f Above This Lane For Recording Dzta
Mail to: Chase Nortgage Specs * }
3208-B Oleander Loan ID: 9003217
Wilmington, NC 28403 DEED OF TRUST

THIS DEED OF TRUST (“Security Instrument”) is made on

January 23rd, 1998 . The grantor is
d DARYL T. DAVIDSON and PAULET

TE KELLY DAVIDSON

‘ ("Borrower"). The tnusite ig Donald T. Ritter Jr.

(“Trustec"), The beneficiary is CHASE MORTGAGE BROKERS INC.

m : which is organized and existing under the laws of THE STATE OF NORTH CAROLINA , and whose
- ! , adress is. 3208 "B” OLEANDER DRIVE, WILMINGTON NC 29404

("Lender"). Borrower owes Lender the principal sum of
Fourteen Thousand and na/i00----«...

Dollars (U.S. § 14,600.00 }
f ; This debt is evidenced by Borrower's note dated the same date a3 this Security Instrument ("Note"), which

jer, February ist, 2013

FORSYTH County. North Caroline:
SEE ATTACHED EXHIBIT "A" LEGAL DESCRIPTION ¥ =

which has the address of
North Carolina 27105

NORTH CAROLINA-Single Family-FARRAJFHLMC
UNIFORM INSTRUMENT Form 3034 gig0

-GRINC} @ses).01 Amandad &!
VidP MORTGAGE FORME . (OCB 23.9291
Pape 1 of Wniciatas bps

3849 SAWYER DRIVE, WINSTON-SALEM {Sacer Cay],
[2ip Code] (“Property Address”);

 

BKIS84 PaS4s

a

 

 
 

 

ew

Coa ee re

 

01/23/98 FRI 17:52 FAX 910 251 37014 CHASE LENDING +++ GREENSBORO-NC

successors and assigns, forever, together with all the
r on the property, and all eesements, appurtenances, and fixtures now or hereafter a part
of the property. All replacements and additions shall also be covered by this Security Instrument. All of the foregoing is
referred to in this Security Instrument as the “Property .*

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the Fight to grant and
convey the Property and that the Property is unencumbered, except for encumbrances of recoTd. Borrower warrants and wil!
defend generally the titte to the Property against all claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited
variations by jurisdiction to constitute 2 uniform security instrument covering real property.

UNIFORM COVENANTS. Bortower and Lender covenant and agree a3 follows:

1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shali promptly pay when duc the
principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note.

2. Funds for Taxcs and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum ("Funds") for: (a) yearly taxes
and assessments which may attain priority over this Security Instrument as a Hen on the Property; (b) yearly leasehold payments
Of ground rents on the Propeny, if any: (c) yearly hazard or property insurance premiums; (d) yearly flood insurance premiums,
if any; (¢) yearly morgage insurance premiums, if any; and (f} any sums payable by Borrower to Lender, in accordance with
the provisions of parapraph @, in lieu of the payment of mortgage Insurance premiums. These items are called “Escrow Items."
Lender may, at any time, collect and hold Funds in an gmount not to exceed the maximum amount a lender for a federally
related mortgage loan may require for Borrower's escrow account under the federal Real Estate Seitlement Procedures Act of
1974 as amended from time to time, 12 U.S.C. Section 2601 e seq. (“RESPA"),

unless another law that applies to the Funds
sels @ lesser amount. If so, Lender may, at any time, collect and hold Funds in an amount not to exceed the lesser amount.

Lender may estimare the ameunt of Funds due on the basis of current data and reasonable estimates of expenditures of future
Escrow Items or otherwise in accordance with applicable law.

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity
(including Lender, if Lender is such an institution) or in any Federal Home Loon Bank. Lender shail apply the Funds to pay the
Escrow Items. Lender may not charge Borrower for holdig and applying the Funds, annually analyzing the escrow account, or
verifying the Escrow Items, untess Lender pays Borrower interest on the Punds and applicabie law Permits Lender to make such
a charge. However, Lender may require Borrower to Pay a one-time charge for an independent

Teal estate tax reporting service
used by Lender in connection with this loan, unless appliceble law provides otherwise. Unless @Q agreement is made or

debit to the Funds was made. ‘The Funds are pledged as additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to Borrower
for the excess Punds in secordance with the Tequirements of applicable law. If the amount of the Funds held by Lender at any
time is not sufficient to pay the Escrow Items when due, Lender may so nowify Borrower in writing, and, in such case Borrower
shall pay to Lender the amount lecessaty to make up the deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument, Lender shal! prompuy refund to Borrower any
Funds held by Lender, If, under paragraph 21, Lender shall acquire ox sell the Property

, Lender, prior to the acquisition or sale
of the Property, shail apply any Funds held by Lender at the time of acquisition or sale as a credit against the sums secured by
this Security Instrument.

3. Application of Payments. Unless applicable law provides otherwise, all payments received by Lender under paragraphs
1 and 2 shall be applied: first, to any prepayment charges due under the Note; second, to amounts payable under paragraph 2:
third, to interest due; fourth, to Principal due; and last, to any late cherges dne under the Note.

4. Charges; Licas. Borrower shali pay all taxes, assessments, charges, fines and impositions attributable to the Property
which may attain priotity over thts Security Instrument, and leasehold Payments or ground rents, if any. Borrower shall pay
these obligations in the manner provided in Paragraph 2, or if not paid

in that manner, Borrower shall pay them on time directly
to the person owed payment. Borrower shall promptly furnish to Lender all notices of amounts to be paid under this parepraph.

. Borrower shall promptly furnish to Lender teceipts evidencing the payments.

Borrower shall promptly discharge any Hen which has Priority over this Security Instrument unless Borrower: (3) agrecs in
Writing to the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests in good faith the Hen
by, or defends against enforcement of the lien in, legal proceedings which in the Lender's opinion operate to prevent the
enforcement of the Jien: or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to
this Security Instrument. If Lender determines that any part of the Property is subject to a lien which may arrain priority over
this Security Instrument, Lender may give Borrower 2 notice identifying the lien. Borrower shal] Satisfy the lien or take one or
tore of the actions set forth 2bove within 10 days of the giving of notice.

Form 2034 3/90
& ~GRINC} 15508101 Pago 2 of 8

BK1984 Pe@g49

(035
 

fraoemmlerrires dom samemapecermt A lepers pe tai

 

 

01/23/88 PRI 17:53 FAX $10 251 3701 CHASE LENDING 344 GREENSBORO-NC

5. Hazard or Property Insurance, Borrower shall keep the improvements now existing or hereafter erected on the

Property insured against loss by fire, hazards included within the tesra “extended coverage" and ony other hazards, including
floods or flooding, for which Lender requires insurance. This insurance shall be maintained in the amounts and for the periods
that Lender requires. The insurance caries providing the insurance shall be chosen by Borrower subject to Lender’
which shall not be unreasonably withheld. If Borrower faifs to maintain coverage described above, Lender may, at Lender's
option, obtain coverage to Protect Lender's rights in the Property in accordance with paragraph 7.

All insurance policies and renewals shall be acceptable to Lender and shall include a standard mortgage clause, Lender
shall have the right to hold the policies and renewals, If Leader requires

ires, Borrower shall prompily pive to Lender all receipts oF
paid premiums and renewat notices. In the event of loss, Borrower shall give prompt notice to the insurance carrier end Lender.
Lender may make proof of loss if not Inade promptly by Borrower,

repair is not economically feasible or Lender's seturity would be lessened, the insurance proceeds shall be applied to the sums
secured by this Security Instrament, whether or not then due, with any excess paid to Borrower. If Borrower abandons the
Property, or does not answer within 30 days a notice from Lender that the insurance carrier has offered to settle a claim, then
Lender may collect the insurance proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums
Secured by this Security Instrument, whether or not then due. The 30-day period wil! begin when the

Borrower shall occupy, establish, and use the Property as Borrower's princi
this Security Instrument and shall continue to occupy the Property as Bo ‘

the date of occupancy, unless Lendor otherwise agrees in writing, which consent shell not be unreasonably withheld, or wnfess
extenuating circumstances exist which are beyond Borrower's control. Borrower shall not destroy, damage or impair the
Property, allow the Property to deteriorate, or commit waste on the Property. Borrower shell be in defaults if any forfeiture
action or proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could result in forfeiture of the
Property or otherwise meterially impair the lien created by this Security Instrament or Lender's Security interest. Borrower may
cure such a default and reinstate, as Provided in paragraph 18, by causing the action or proceeding to be dismissed with a ruling
that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest in the Property or other material

impairment of the lien cresred by this Security Instrament or Lender's security interest. Borrower shall also be in default if
Borrower, during the loan application process, gave materially false ox i i
{9 provide Lender with any material information) in connection with the loan evidenced by the Note

- Protection of Lender's Rights in the Property. If Borrow

this Security Instrument, or there is a legal proceeding that may significantly affect Lender's tights in the Property (such as 8
proceeding in benkruptcy, probate, for condemnation or forfeiture or to enforce laws or regul

payment, these emounts shall bear interest from the
date of disbursement at the Note rate aad shall be payable, with interest, upon notice from Lender to Borrower requesting
payment,

8. Mortgage Insurance, If Lender Tequired mortgage insurance as a condition of making the loan semured by this Security
Instrument, Borrower shall pay the premiums required to maintain the morgage insurance in effect. If, far any teason, the

cost t Borrower of the mortgage insurance previously in effect, from an alternate Mortgage insu
substantially equivalent mortgage insurance coverage is not available, Borrower shall pay to Lend
one-twelfth of the yearly mortgage imsurance premium being paid by Borrower when the insuren

ir approved by Lender, If

Ce coverage lapsed or ceased to
be is effect. Lender will accept, use and retain these payments as a loss Teserve in lieu of mortgage insurance. Loss reserve
Form $0384 9/50
GBR -srmucy (9593).01 Pages 5 We

. BKi994 P@S5e

Hose

 

ree we,
 

ee ee

 

 

01/23/98 FRI 17:54 FAX 910 251 3761 CHASE LENDING 3++ GREENSBORO-NC

payments may no longer be requixed, at the option of Lender, if mortgage iusurance coverage (in the amount and for the period

that Lender requires) provided by an insurer approved by Lender again becomes available and is obtained. Borrower shall pay
iums E ffect, or to provide a loss reserve, until the requirement for mortgage

any written agreement between Borrower and Lender or applicable lav.

9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall give

Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection,
16, Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
condemnation or other taking of

any part of the Property, or for conveyence in lieu of condemmation, are hereby assigned and
shall be paid to Lender.

In the event of a total taking of the Property, the Proceeds shall be applied to the sums secured by this Sccurity Instrument,
whether or not then due, with any excess paid to

Sums are then due.
If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemmor offers to make an

award or settle a claim for damages, Borrower fails to respond to Lender within 30 days after the date the notice is given,
Lender is authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property or to the sums
secured by this Security Instrument, whether or not then due.

Unicss Lender and Borrower otherwise apres in writing, any application of proceeds to principat shal! not extend or
postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.

il. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or modification
of amortization of the sums secured by this Security Instrument granted by Lender to any successor in interest of Borrower shall
Sot operate to release the liability of the original Borrower or Borrower's Successors in interest. Lender shall not be required to
commence proceedings against any successor in interest or refuse to extend time for payment or otherwise modify amortization
of the sums secured by this Security Instrument by reason of any demand made by the original Borrower or Borrower's
successors in interest. Any forbearance by Lender in exercising any right or remedy shall not be a waiver of of preclude the
exercise of any right or remedy.

12. Successors and Assigns Bound: Joint and Several Liability; Co-signers. The covenants and apreements of this
Security Instrument shalt bind and benefit the successors and assigns of Leeder and Borrower, subject to the provisions of
Paragraph !7. Borrower's covenants and agreements shali be jomt and

13. Loan Charges. If the loan secured by this Security
and that law is finally interpreted so that the interest or oth
loan exceed the permitted limits, chen: (a) any such loan charge shall be reduced
to the permitted limit; and (b) any sums already collected from Borrower which
Borrower. Lender may choose to make this refund by i
payment to Borrower. If a refund reduces principal,
prepayment charge under the Note,

conflicts with applicable law, such conflict shall not affect other provisions of

this Security Instrument or the Note which can be
given effect without the conflicting provision. To this end the provisions of

this Securiry instrument and the Note are declared
to be severable,
16. Borrower's Copy. Borrower shall be given one conformed copy of the Note and of this Security Instrument.
Form 3034 $3
&D. ~GRINC} j9508).01 Page 4c! 8

BKiS84 Pag5i

(037

bore PE)

 

ee cane ng one
 

 

 

01/23/98 FRI 17:54 FAX 910 251 3701 CHASE LENDING +92 GREENSBORO-NC 038

_ 47. ‘Transfer of the Property or a Beneficial Interest in Borrower. If al! or any part of the Properry or any mterest in it
is-sold or transferred (or if a beneficial interest in Borrower ts sold or transferred and Borrower is not 2 natural person) without
Lender's prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this

Security Instrument. However, this option shall nor be exercised by Lender if exercise is prohibited by federal law as of the date
of this Security Instmiment.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period of not
less than 30 days from the date the notice is delivered or mailed within which Borrower must pay all sums secured by this
Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any remedics
permitted by this Security Instrument without further notice or demand on Bomrewer.

18. Borrower's Right to Reinstate. If Borrower meets certain conditions, Borrower shal] have the right to have
enforcement of this Security Instrument discontinned at any time prior to the earlier of: (a) 5 days (or such other period as
applicable Jaw may specify fer reinstatemenr) before sale of the Property pursuant to any power of sale contained in this
Security Instrument; or (b) enuy of a judgment enforcing this Security Instrument. Those conditions are that Borrower: (a) pays
Lenders ali sums which then would be due under this Security Instrument and the Note as if no acceleration had occurred: (b}
cures any default of any other covenants or agreements; (¢) pays all expenses Incurred in enforcing this Security Instrument,
mecluding, but not limited to, reasonable attorneys’ fees; and (d) takes such action as Lender may reasonebly require to assure
that the lien of this Security Instrument, Lender's rights in the Property and Borrower's obligation to pay the sums secured by
this Security Instrument shall continue uncharged. Upon reimstatement by Borrower, this Security Instrument and the
obligations sccured hereby shall remain fully effective as if no accclcration had occurred. However, this right to reinstate shail
not apply in the case of acceleration under paragraph 17.

19. Sale of Note; Chauge of Loan Servicer. The Note or 4 partial inferest in the Nove (together with this Security
instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change in the entity (known
as the “Loan Servicer") that collects monthly payments due under the Note and this Security Instrument. There also may be one
or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be
given written notice of the change in accordance with parapraph 14 above and applicable law. The notice wil! state the name and
address of the new Loan Servicer and the address to which payments should be made. The notice will also contain any other
information required by applicable law.

20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any
Hazardous Substances on or in the Propexty, Borrower shall not do, nor allow anyone else to de, anything affecting the
Property that is in violation of any Environmental Law. The preceding two sentences shall not apply to the presence, use, or
slorage on the Propexty of small quantities of Hazardous Substances that are generelly recognized to be appropriate to normal
residential uses and to maintenance of the :

Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental Law
of which Borrower has actual knowledge. !f Borrower leams, or is notified by any governmental or regulatory authority, that
any removal or other remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take
ali necessary remedial actions in accordance with Environmental Law.

As used in this paragraph 20, “Hazardous Substances" are those substances defined as toxic or hazardous substances by
Environmental Law and the following substances: pasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile scivents, materials containing asbestos or formaldehyde, and radioactive materials. As used in
this paragraph 20, "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
relate to health, safety or environmental protection.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

21. Acceleration; Remedies. Lender shail give notice to Borrower prior to acceleration following Borrower's breach
of any covenant or agreement in this Sccurity Instrument (but not prior to acceleration under Paragraph 17 unless
applicable law provides otherwise), Thc notice shall specify: (a) the default; (b) the action required to cure the default;
(c} a date, not fess than 30 daye from the date the notice is given to Borrower, by which the default must be cured; and
(d) that failure to enre the default on or before the date specified in the notice may result in acceleration of the sims
secured by this Security Instrument and sale of the Property. The notiee shall further inform Borrower of the tight to
reinstate after acceleration and the right to assert in the foreclosure proceeding the non-existence of a default or any other
defense of Borrower to acceleration and sale. If the default is not cured on or before the date spccificd in the notice,
Lender, at its option, may require immediate payment in full of all sums secured by this Sccurity Instrument without
further demand and may invoke the power of sale and any other remedies permitted by applicable law. Lender shall be

catitled to collect all expenses incurred in pursuing the remedies provided in this paragraph 21, including, but not limited
ta, reasonable attorneys! fees and costs of title evidence.

If Lender invokes the power of sale, and if it is determined in a hearing held in accordance with applicable law that
‘Trustee can preceed to sale, Trustee shail take such action regarding notice of sale and shall give such netices to
Borrower and to other persons as applicable Inw may require. After the time required by applicable law and after
publication of the notice of sale, Trustee, without demand on Borrower, shall sell the Property at public auction to the
highest bidder at the time and place and mder the terms designated in the notice of salc in one or more parcels and in
any order Trustee determines. Lender or its designee may purchase the Property at any sale.

‘Trustee shall deliver to the purchaser Trustec's deed conveying the Property withont any covenant or warranty,
expressed or implied. The recitals in the Trustee's deed shall be primis facie evidence of the truth of the statements made
therein. Trustee shall appiy the proceeds of the sale in the foliowing order: (a) to all expenses of the sale, iochrding, but

Form 3034 9/50

wine DY Y\)

>. BRING) (9597.01 Pope Saf 6

BRiS84 PGI52

 

 
 

 

=

01/23/88 FRI 17:55 FAX 910 251 3701 CHASE LENDING +++ GREENSBORO-NC

not limited to, Trustee's fees of 5.000 ‘% of the gross sale price; (b) to all sums secured by this Security

Instrument; and (c) any excess to the person or persons legally entiticd to it. ‘The interest rate set forth in the Nete shall
apply whether before or after any judgment on the indebtedness evidenced by the Note,

22. Release. Upon payment of all sums secured by this Security Instrument, Lender or Trustee shall cancel this Security
Instrument without charge to Borrower, If Trustee is i

24. Riders to this Security Instrument. Tf one or more riders are executed

Security Instntment, the covenants and agreements of each such rider shall be incorporated into and shall amend and supplement

the covenants and agreements of this Security Instrument as if the rider(s) were 8 part of this Security Instrument,
[Check applicable box(es)]

Adjustable Rate Rider [J Condominium Rider f] 1-4 Family Rider
Graduated Payment Rider Lo! Planned Unit Development Rider [_] Biweekly Payment Rider
Balloon Rider = Rate Improvement Rider L_] Second Home Rider

VA Rider :

Other(s) {specify] Deed of Trust Rider

BY SIGNING UNDER SEAL BELOW, Borrower accepts and agrecs to the
Instrament and in any riders) executed by Borrower and recorded with it.

7d a ee

Lo DARYL YJ. DAVIDSON -Borrower

Kus a OL Stati (ll Dordaen (Seal)
PAULETTE KELLY GAVIDSON

terms and covenants contained in this Security

 

 

 

 

 

-Rorrower
(Seal) (Seal)
Bonower “Borrower
STATE OF NORTH CAROLINA GUILFORD County ss:
Lo hein as ged » a Notary Public
of the Countyof Gur ct4e2np

» State of North Carolina, do hereby certify that
DARYL T, DAVIDSON and PAULETTE KELLY DAVIDSON

personally appezred before
me this day and acknowledged the due execution of the foregoing instrument.

Witmess my hand and officiel scal this 23rd day of / WEL AD .
4
My Commission Expires: KONRAD K. FISH oO 4
Notrry Pablis

 

 

H-14- om TARY PUBL
euturorD cou uN, NC FCRSYTH
The foregoing certificate of Konrad be tiers .
a Notary Publis of the Counry of » State of » is
certified to be correct.
Tt == Qoayot Fetus » {998 .
GICKIE G. WOOD, R OF DEEDS Registrar of Deeds
D>. -SRINC] ss061.01 By. LONE
Pam Cot 8 Deputy Asiinane i

Forra 3034 9/90

BRII84 PO953

 
 

ae

SF . EXHIBIT “At

BEING known and designated as Lot No.
Northwood Estates, Section 4,

25 in the Office of the Regist
Carolina.

16 as shown on map of
recorded in Plat Book 23, Page
er of Deeds of Forsyth County, North

ee

come oe

 

, BRi984 P@954

 

basen races 7 -

 
  

01/23/98 FRI 17:56 FAX 910 251 3701 CHASE LENDING +++ GREENSBORO-NC

Beed of Trust Rider

 

This Rider, dated the 23 day of January 1998

. DAVIDS
emmends the deed of Trust of even date by and between PANEETTE eee AVIDSON

and Chase Mortgage Brokers, inc. a corporation orgentzed and existing under
the faws of North Carolina, the lender, as follows:

waew at + ee ' Borrower,
1. The second numbered paragraph, paragraph 2, is deleted in its entirety.

2. The third numbered paragraph, paragraph 3, entitled “Application cf Payments” is amended to read as follows:
winless applicable law provides otherwise, ait payments received by Lender

nae.
. PPR fe he ct mtn PE A A al A Alte 9.

wre

¥ charges due under the ncte
and iast, te any other costs advanced by Lender as altowed under the terns of this deed of trust.

oe ee pe

 

 

 

 

in AGREEMENT THEREOF, i/we have placed my/our hand{s) and seal(s) this ___ 73 dayot
Jamey tg 98
4 ‘t L
Pl Dorn ty — _
po DARYL @. DAVIDSON (eal)
a &
ote bdo _
| ; PAULETTE KELLY DAVIDSON | eal
. aH
State of North Carolina

County of Guilford

i, __ the undersigned . Notary Public, do hereby Certify that the within named borrower{s)}
personally appeared before me ang as the Borrower(s) act and deed, did sign, seal and deliver the within written

be ; KONRAD K. FISH
7 ’ | Witness my hand and seal: T'S 2% Taw, .qay NOTARY PUBLIC
, | biti) GUILFORD COUNTY, NC

Commission Expires 11/18/02
Notary Public for North Carolina
My commission expires; tet ¢-o7

yaa ntl apis, iL ory
ene sapen nytt

ee

 

{
+
}
i
i

. BKI9S4 P@955

Dee eae ee detrerert

under paragraph one(1) shall
; led; first, to interest due; second, to principal due: third, to any late
i

 

he

 
